Citation Nr: 0914865	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  08-01 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of craniocerebral trauma with right frontal 
encephalomalacia.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1966 to January 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 

REMAND

In February 2009 at his hearing, the Veteran's representative 
argued that the VA examination in 2007 did not address purely 
neurological disabilities associated with the Veteran's 
service-connected residuals of craniocerebral trauma with 
right frontal encephalomalacia.  

On VA neurological examination in February 2006, fine motor 
movements and ambulation were slow and the Veteran used a 
cane.  On VA examination in August 2007, the Veteran 
complained of constant headaches.  The examiner noted no 
motor or sensory impairment or impairment of the autonomic or 
peripheral nervous system.  The diagnosis was post-traumatic 
encephalopathy manifested by headaches, giddiness, and 
organic personality syndrome. 

As it is unclear whether the Veteran has more than purely 
subjective complaints, a re-examination is needed to verify 
the current severity.  38 C.F.R. § 3.327(a).



Accordingly, the claim is REMANDED for the following action. 

1. Afford the Veteran for a VA 
neurological examination to determine 
whether the Veteran has identifiable 
neurological disabilities, such as 
hemiplegia or paralysis, as opposed to 
purely subjective complaints, such as 
headaches or dizziness, resulting from 
his service-connected residuals of 
craniocerebral trauma with right frontal 
encephalomalacia.  The claims folder 
should be made available to the examiner 
for review.  

If purely neurological disabilities are 
present, the level of the motor or 
sensory deficit and functional loss 
should be described.  

2. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




